[abhhexecutedemploymentag001.jpg]
HARTE HANKS November I l, 2019 Via Email Mr. Andrew Benett abbenett8@gmail.com
348 Canoe Hill Road New Canaan, CT 06840 Dear Mr. Benett: We are very pleased to
offer you, Andrew Benett ("you" or "your"), the position of Executive Chairman
and Chief Executive Officer of Harte Hanks, Inc. (the "Company"), with an
effective date on November 18, 2019. Compensation Salary, Hiring Bonus, and
Annual Incentive Bonus Salary—Your position is full time, exempt. You will be
paid a base salary of $380,000, if annualized, in accordance with the Company's
standard payroll practice of twenty-six bi-weekly payments of $14,615.39. You
will be considered for pay increases consistent with your individual performance
and the consideration given other executive officers. Additionally, you will be
paid $10,000 per month as an Executive Chairman fee. All payments under this
offer letter are subject to all applicable federal and state withholdings.
Annual Incentive Bonus-- You will be eligible to participate in the Harte Hanks
2019 Annual Incentive Plan (the "Plan"), the annual incentive plan approved by
the Board of Directors of the Company (the "Board") and/or CompensationCommittee
thereof for executive officers with corporate objectives as determined by the
Board, as well as future annual incentive plans. Typically, this bonus is paid
in cash; however, the Compensation Committee and the Board retain the right to
settle payment in shares of Company stock, constituting up to a maximum of 50%
of the bonus amount. Your target incentive opportunity under the Plan will be
100% of your base salary and will be paid shortly following the filing of the
2019 earnings release, to the extent earned and in accordance with the terms of
the Plan. Notwithstandingthe foregoing, if paying any portion of the annual
bonus payable in shares would cause the total number of shares awarded to you in
any year to exceed the applicable amount permitted under the Plan, such excess
portion will be payable in cash. Your maximum bonus potential will be 250% of
your base salary. hartehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag002.jpg]
F,guitx You will receive a grant of 150,000restricted stock units (the "RSUs")
in 2019. The RSUs shall vest ratably (1/3) on each of the first three annual
anniversaries of the award's date of grant. so that the entire award is fully
vested on the third anniversary. The foregoing award will be subject to the
standard terms and conditions of such awards under the Harte Hanks 2013 Omnibus
Incentive Plan and the corresponding Restricted Stock Unit Award Agreement. You
will receive an additional grant of 150,000restricted stock units within the
first 15 days of January 2020, subject to your continued employment or other
service with the Company through the grant date. Such restricted stock units
shall vest ratably (1/3) on each of the first three annual anniversaries of the
award's date of grant, so that the entire award is fully vested on the third
anniversary. The foregoing award will be subject to the standard terms and
conditions of such awards under the Harte Hanks 2013 Omnibus Incentive Plan and
the corresponding Restricted Stock Unit Award Agreement. Executive (Yicer
Benefits / Perquisites You will be eligible for the following perquisites as an
officer and CEO, as approved by the Board of Directors and/or Compensation
Committee from time to time: Severance: In the event you are terminated without
Cause (as defined below) or resign for Good Reason (as defined below), the
Company will pay you 18 months' severance pay ("Severance Pay") at your final
base salary rate at the times set forth below and (ii) provide you with
continued health insurance benefits under COBRA (if timely elected) for 12
months; post-termination payments are subject to you signing (and not revoking)
a release of claims in substantially the form attached hereto as Exhibit A
within the time period set forth therein. Subject to satisfaction of the release
requirement hereunder, the Severance Pay will be paid in substantially equal
installments in accordance with the Company's regular payroll cycle; provided
that the first payment will be made on the first payroll period after the 75th
day after your employment termination date (the "First Payment Date"), and such
first payment shall be equal to the amount of Severance Pay that would have been
due and payable from the termination date through the First Payment Date, and
thereafter, any remaining Severance Pay will be payable to you in substantially
equal installments. This letter agreement is intended comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and the
interpretive guidance thereunder, and any similar state laws, and shall be
administered, construed and interpreted accordingly. If you are a "specified
employee" (as defined and applied in Section 409A of the Code) as of the
termination date, to the extent any payment under this letter agreement
constitutes deferred compensation (after taking into account any applicable
exemptions under Section 409A of the Code) and to the extent required by Section
409A of the Code, you will not be entitled to any Severance Pay under this
letter agreement until the earlier of (a) the first day following the six-month
anniversary of the termination date, or (b) your date of death. hartehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag003.jpg]
Definition of Cause: (i) your material violation of any written policy of the
Company that has been made available to you or, in the event of a non-material
violation of a written policy that has been made available to you, any violation
about which you have received written notice and a reasonable opportunity to
cure if such violations are capable of remedy; (ii) your material failure to (x)
obey the lawful written directions of the Board, (y) timely respond to written
Board inquiries, or (z) provide the Board with timely updates regarding material
Company business; (iii) your gross negligence in the performance of, or willful
disregard of, your obligations to the Company; (iv) the material breach of any
of your obligations under this offer letter, any employment restrictions
agreement entered into by you and the Company, or any other material agreement
entered into by you and the Company; (v) your fraud or misappropriation,
embezzlement, or material misuse of funds or property belonging to the Company;
(vi) your indictment or other criminal charge for, or conviction of or entering
a plea of guilty or nolo contendere to, a crime constituting a felony; or (vii)
the commission of an act of (x) material dishonesty or (y) moral turpitude by
you which is, or is reasonably likely to be, materially detrimental to the
Company. Definition of Good Reason: without your consent, (i) a material
diminution in your duties, authority, or position; (ii) your base salary, as
described in this offer letter, is reduced, other than in connection with
Company-wide pay cut/furlough program; (iii) relocation of your principal office
to a location more than 50 miles from the office location at the time of its
establishment and your place of employment on the date of this offer letter; or
(iv) the material breach of any of the Company's obligations under this letter
agreement; provided, however, that no termination by you for Good Reason for any
of the foregoing reasons shall be efTective unless and until (A) you have given
the Company written notice of the reason for the termination for Good Reason no
more than 30 calendar days following the initial existence of the condition(s)
that constitute(s) Good Reason, and has given the Company at least 30 calendar
days in which to remedy such condition(s), if such condition(s) are capable of
remedy, (B) the Company has failed to remedy the same, and (C) You actually
terminate your employment within 30 calendar days after the expiration of the
remedy period without remedy of the Good Reason by the Company (or the date of
the written notice, if the condition is not capable of remedy). •
Indemnification: you will be offered the standard indemnification agreement for
corporate officers of the Company. Please note that the Company does not
reimburse executive officers for mileage for use of personal vehicles. General
Benefits The Company offers a comprehensive benefits package. You will be
eligible to participate in the following plans on the 1st of the month following
60 days of employment. Medical and dental plans which are paid for jointly by
the Company and you; hartehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag004.jpg]
• Company paid life insurance and AD&D insurance plans; and Flexible spending
account plans (healthcare and dermdent care) and vision plan. You will also be
eligible to participate in additional valuable benefit plans after applicable
waiting periods including 401(k). salary continuation. long-term disability.
educational assistance, 15 days of annual paid time off, paid holidays and
several other benefit plans. These benefits will be explained to you in more
detail after you join the Company. Benefits are subject to change at any time.
Should this occur, you will be notified. You may contact HR Support at
877-691-2147 for additional important enrollment and eligibility information.
Executive Officer Responsibilities As Chief Executive Officer, you will be an
"executive officer" and a "named executive omcer•• as defined by U.S. securities
laws, and as such will be required to promptly and publicly report to the U.S.
Securities and Exchange Commission all transactions in the Company stock. The
Company will be required to promptly and publicly disclose all compensatory
arrangements it makes with you. You will be subject to the Company's Business
Conduct Policy (including restrictions on transacting in the Company's stock)
and Officer Stock Ownership Guidelines. You will be required to sign the
Company's standard employment restrictions agreement for corporate officers,
which contains both non-competition and non-solicitation provisions, among other
limitations. Other Additionally, you will need to provide the required documents
authorizing you to work for the Company in the United States. This offer and
your response are not meant to constitute a contract of employment for a stated
term. Your employment will be strictly "at will". This means that if you accept
this offer, you will retain the right to discontinue your employment at any time
and that the Company will retain the same right. This offer is valid for ten
business days from receipt of this letter. As a condition of your acceptanceof
this offer of employment,you are assuringus that your employment with the
Company would not violate any non-competition, confidentiality or other
obligations you may have with any current or former employer. You are also
certifying that you have provided us with copies of any non-competition,
confidentiality or other agreements that you signed with any current or former
employer. The Company also reserves the right to terminate your employment if on
or prior to December 20, 2019 any of your former employers files a lawsuit
against you or the Company alleging that your employment with the Company
violates any continuing obligations to that former employer or any former
employer seeks a temporary restraining order or other preliminary injunction to
enjoin you. This offer is valid for 10 business days from receipt of this
letter. hanehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag005.jpg]
Andrew, on behalf of the Board of Directors of Harte Hanks, Inc., I would like
to express my pleasure in presenting you with this offer. Yours sincerely, DLO
L(-/ Maureen O'Connell (1 24 Accepted By: Il Andrew Benett Date hartehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag006.jpg]
ЕХШШТ А Attached hartehanks.com



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag007.jpg]
Exhibit A FORM OF RELEASE AGREEMENT This RELEASE AGREEMENT (this "Agreement")
dated 20_, is made and entered into by and between [el (the "Company"), and [e]
(the "Former Executive"). WHEREAS,the Company and the Former Executive
previously entered into an Letter Agreement dated [el, 20[•] (the "Letter
Agreement"); WHEREAS, the Former Executive's employment with the Company has
terminated effective and the Former Executive is eligible for payments and
benefits pursuant to the "Severance" section of the Letter Agreement
(collectively, the "Severance Payments"); and WHEREAS, pursuant to the Letter
Agreement, it is a condition precedent to the Company's obligations to make the
Severance Payments that Former Executive executes and delivers this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Letter Agreement, the sufficiency and receipt of which is
hereby acknowledged, the Former Executive agrees as follows: 1. General Release
and Waiver of Claims. (a) Pursuant to the Letter Agreement and in consideration
of the Severance Payments to be provided to Former Executive by the Company,
Former Executive hereby releases and forever discharges and holds the Company,
subsidiaries of the Company, affiliates of the Company and each officer,
director, employee, partner (general and limited), equity holder, member,
manager, agent, subsidiary, affiliate, successor and assign and insurer of any
of the foregoing (collectively, the "Releasees") harmless from all claims or
suits, of any nature whatsoever (whether known or unknown), being directly or
indirectly related to Former Executive's employment with the Company or the
termination thereof, including, but not limited to, any claims for notice, pay
in lieu of notice, wrongful dismissal, discrimination, harassment, severance
pay, bonus, incentive compensation, interest, any claims relating to Former
Executive's employment with the Company, through the date hereof. (b) This
release includes, but is not limited to, contract and tort claims, claims
arising out of any legal restriction on the Company's right to terminate its
employees and claims or rights under federal, state, and local laws prohibiting
employment discrimination, including, but not limited to, claims or rights under
Title V Il of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Civil Rights Act of 1991; the Equal Pay Act; the Age Discrimination in
Employment Act of 1967 ("ADEA"), including the Older Workers Benefit Protection
Act of 1990; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act, I and any
other federal, state, or local law (statutory or decisional), regulation or
ordinance (if and to the extent applicable and as the same may be amended from
time to time), or under any public policy, contract or tort, or under common
law; or arising under any policies, practices or procedures of the Releasees; or
any claim for wrongful discharge, breach of contract, negligence, infliction of
emotional distress, defamation; or any claim I NTD: Insert applicable state law
referencesat time of the termination. A-I



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag008.jpg]
for costs, fees, or other expenses (including attorney's fees incurred in these
matters), which arose through the date Former Executive executes this Agreement.
(c) Former Executive acknowledges that the consideration given for this
Agreement is in addition to anything of value to which Former Executive was
already entitled. (d) Former Executive acknowledges that because this Agreement
contains a general release of all claims including under the ADEA, and is an
important legal document, he has been advised to consult with legal counsel of
his own choosing. Former Executive may take up to [twenty-one (21 days to decide
whether to execute this Agreement, and he may revoke his signature by delivering
or mailing a signed notice of revocation to the Company at its corporate offices
within seven (7) days after executing it. (e) Notwithstanding the foregoing,
this Agreement does not release (i) claims which cannot be lawfully released,
(ii) claims with respect to the breach of any covenant to be performed by the
Company pursuant to this Agreement or any other claims arising from actions or
omissions occurring after the date of this Agreement, (iii) rights of the Former
Executive, if any, under any equity compensation program of the Company solely
to the extent that such rights of the Former Executive, by their terms, survive
the termination of the Former Executive's employment with the Company in the
circumstances under which such employment was actually terminated, and (iv) any
rights the former Executive has to indemnification under any Company plan,
policy or by-law, or pursuant to applicable law. Further, the release contained
herein does not, and shall not be construed to, release or limit the scope of
any existing obligation of the Company (A) to Former Executive and his eligible,
participating dependents or beneficiaries with respect to any vested benefits
under any existing group welfare (excluding severance), equity, or retirement
plan of the Company in which Former Executive is a participant, or (B) with
respect to Severance Payments pursuant to the Letter Agreement. (f) Former
Executive acknowledges that there is a risk that after signing this Agreement he
may discover losses or claims that are released under this Agreement, but that
are presently unknown to him. Former Executive assumes this risk and understands
that this Agreement shall apply to any such losses and claims. Former Executive
understands that this Agreement includes a full and final release covering all
known and unknown, suspected or unsuspected injuries, debts, claims or damages
which have arisen or may have arisen from any matters, acts, omissions or
dealings released herein. Former Executive acknowledges that by accepting the
Severance Payments, he assumes and waives the risks that the facts and the law
may be other than as he believes. 2. Nothing in this Agreement shall be
construed to affect the independent right and responsibility of the Equal
Employment Opportunity Commission ("EEOC") or any other government agency to
enforce the law; provided, however Former Executive is barred from receiving any
monetary damages in connection with any EEOC or other government agency
proceeding concerning matters covered by this Agreement to the fullest extent
permitted by law. 2 NTD: Update to the extent executive is laid offin reduction
in force that requires longer consideration period.



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag009.jpg]
3. This Agreement shall not be construed as an admission by any of the Releasees
or the Former Executive of any violation of any federal, state or local law. 4.
Except for Former Executive's covenants and obligations pursuant to of the
Letter Agreement and the covenants and obligations of the Company under of the
Letter Agreement (the "Surviving Sections")3 , the Letter Agreement is
terminated effective as of the date of the termination of Former Executive's
employment, and except for the Surviving Sections, shall be of no further force
and effect with no further liability or obligation of any party thereto
thereunder. The Surviving Sections of the Letter Agreement survive termination
of the Letter Agreement and remain in full force and effect according to their
terms. Former Executive expressly and specifically acknowledges, ratifies, and
reaffirms his obligations under the Surviving Sections of the Letter Agreement.
5. FORMER EXECUTIVE ACKNOWLEDGESTHAT HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY;THAT TO THE EXTENT HE HAS DESIRED, HE HAS AVAILED HIMSELF OF THAT
RIGHT; THAT HE HAS CAREFULLY READ AND UNDERSTANDSALL OF THE PROVISIONSOF THIS
AGREEMENT; AND THAT HE IS KNOWINGLY AND VOLUNTARILY ENTERING INTO THIS
AGREEMENT. 6. Miscellaneous (n) Governing Law. This Agreement and any and all
claims arising out of, under, pursuant to, or in any way related to this
Agreement, including but not limited to any and all claims (whether sounding in
contract or tort) as to this Agreement's scope, validity, enforcement,
interpretation, construction, and effect shall be governed by the laws of the
State of New York (without regard to any conflict of law rules which might
result in the application of the laws of any other jurisdiction). (o)
Construction. There shall be no presumption that any ambiguity in this Agreement
should be resolved in favor of one party hereto and against another party
hereto. Any controversy concerning the construction of this Agreement shall be
decided neutrally without regard to authorship. (p) Counterparts. This Agreement
may be executed in any number of counterparts, each of which so executed will be
deemed to be an original, and such counterparts will, when executed by the
parties hereto, together constitute but one agreement. Facsimile and electronic
signatures shall be deemed to be the equivalent of manually signed originals.
(q) Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and to their
respective successors and permitted assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by Former Executive, other than
by will or the laws of descent or distribution. Severability. All provisions of
this Agreement are intended to be severable. In the event any provision or
restriction contained herein is held to be invalid or unenforceable in any
respect, in whole or in part, such finding shall in no way affect the 3 NTD:
Surviving Sections to be updated as necessary based on applicable agreement,
incorporate applicable restrictive covenant agreement references



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag010.jpg]
validity or enforceabilityof any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any arbitrator or court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited. (s) Modification: Waiver. This
Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof; and this Agreement
supersedes all other agreements and drafts hereof, oral or written, between the
parties hereto with respect to the subject matter hereof. No promises,
statements, understandings, representations or warranties of any kind, whether
oral or in writing, express or implied, have been made to Former Executive to
induce Former Executive to enter into this Agreement other than the express
terms set forth herein, and Former Executive is not relying upon any promises,
statements, understandings, representations, or warranties other than those
expressly set forth in this Agreement. [Signature page tofollow]



--------------------------------------------------------------------------------



 
[abhhexecutedemploymentag011.jpg]
Exhibit A IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above. By: Name: Title: Accepted and Agreed
to: 1 ACKNOWLEDGETHAT 1 HAVE CAREFULLY READ THE FOREGOING RELEASE AGREEMENT,THAT
I UNDERSTANDALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHERACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDERTHIS
RELEASE FOR [211/1451DAYS AND TO CONSULT WITH AN ATTORNEYABOUT IT, AND STATE
THAT BEFORE SIGNING THIS AGREEMENT,1 HAVE EXERCISEDTHESE RIGHTS TO THE FULL
EXTENT THAT I DESIRED. 1 ALSO UNDERSTAND THAT 1MAY REVOKE MY SIGNATURE WITHIN
SEVEN (7) DAYS AFTER SIGNING. [EXECUTIVE'S NAME] Date: Signature Page to Release
of Claims



--------------------------------------------------------------------------------



 